internal_revenue_service number release date index no cc tege eb ec plr-112345-02 july legend company plan z corporation plan z this is in reply to a letter dated date submitted on behalf of company and z corporation by their authorized representative in which rulings are requested under sec_423 of the internal_revenue_code with respect to the plan and certain aspects of a proposed merger of company and z corporation the facts submitted are that company's board_of directors adopted the plan on date that its shareholders approved the plan on date effective date and that it was most recently amended on date at the times of its adoption and approval it was intended that the plan qualify as an employee_stock_purchase_plan as defined in sec_423 of the code under the plan options to purchase shares of company common_stock are offered during a month period the first of which commenced on november and ends on october within which there are four purchase periods through through through and through an employee is eligible to participate in the plan if the employee is regularly employed by company or by any designated subsidiary_corporation of company on a full-time or part-time hours or more per week on a regular schedule basis thus there is no minimum-period-of-service requirement that an employee must satisfy in order to participate in the plan z corporation's board_of directors adopted plan z on january and its shareholders approved plan z on april at the times of its adoption and approval it was intended that plan z qualify as an employee_stock_purchase_plan under plan z options to purchase shares of corporation z common_stock are offered during successive six-month purchase periods through and through in september of the boards of directors of company and z corporation agreed to a plan of merger under which z corporation would merge with a subsidiary_corporation of company z corporation would be the surviving corporation and z corporation would become a wholly owned subsidiary of company at the effective time of the merger effective time the employees of z corporation will become employees of company's corporate group within six to nine months after the effective time z corporation will be merger into company the merger agreement provides that plan z will be terminated no later than the effective time and that in conjunction with that termination the rights of participants in plan z with respect to plan z's offering period then underway will be determined by treating the last business_day prior to or if more administratively feasible the last payroll date of corporation z immediately prior to the effective time as the last day of such offering period therefore on that last business_day or last payroll date all outstanding options granted under plan z will be exercised thereafter the shares so purchased will be converted into shares of the common_stock of company and such shares will be administered and treated in the same manner as the z corporation shares purchased under plan z would have been administered and treated under plan z had there been no merger under the plan the current purchase period began on may and will end on october if the effective time occurs prior to may z corporation employees who participated in plan z and who become employees of company will begin participation in the plan on may if the effective time occurs on or after may the former z corporation employees will have a special entry date and purchase period under the plan and begin participation in the plan on approximately june the former z corporation employees will exercise the options to be granted to them under the plan on the last day of the plan's purchase period ending on october in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_423 are met no income results to the individual at the time of the transfer no deduction under sec_162 is allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option is considered as received by the employer_corporation for the share transferred under sec_421 if the transfer of a share of stock to an individual pursuant to his exercise of an option would otherwise meet the requirements of sec_423 except that there is a failure to meet any of the holding_period requirements of sec_423 then any increase in the income of such individual or deduction from the income of his employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition is treated as an increase in income or a deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred sec_423 of the code provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an option granted under an employee_stock_purchase_plan if no disposition of the stock is made by the individual within two years after the date of grant of the option nor within one year after the transfer of such share to him or her and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the optionee remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies for purposes of these determinations sec_424 of the code defines parent_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations ending with the employer_corporation if at the time of the granting of the option each of the corporations other than the employer_corporation owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_424 defines subsidiary_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer_corporation if at the time of the granting of the option each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_1 c of the income_tax regulations provides in part that for purposes of sec_421 and sec_423 of the code the words the date of the granting of the option and the time such option is granted and similar phrases refer to the date or time when the corporation completes the corporate action constituting an offer of stock for sale to an individual under the terms and conditions of a statutory option for purposes of determining when an option is granted a corporation completes corporate action within the meaning of sec_1 c of the regulations when pursuant to the terms of its offer the number of shares of stock that may be purchased is fixed and determinable if an offer to sell stock does not designate a fixed and determinable maximum number of shares that an employee may purchase corporate action has not been completed see revrul_68_317 1968_1_cb_186 and revrul_70_358 1970_2_cb_96 both of which are clarified by revrul_73_223 1973_1_cb_206 sec_423 of the code defines an employee_stock_purchase_plan as a plan that meets the requirements set forth in paragraphs through of that section among those requirements sec_423 provides that an employee_stock_purchase_plan must be approved by the stockholders of the granting corporation within_12_months before or after the plan is adopted in pertinent portion sec_1_423-2 of the regulations provides that the plan as adopted and approved must designate the aggregate number of shares that may be issued under the plan and the corporations or class of corporations whose employees will be offered options under the plan sec_1_423-2 provides that after the initial adoption and approval any increase in the aggregate number of shares that may be issued under the plan other than an increase merely reflecting a change in capitalization such as a stock_dividend or stock split-up is treated as the adoption of a new plan requiring the approval of the stockholders within_12_months of such adoption similarly a change in the designation of corporations whose employees may be offered options under the plan is treated as the adoption of a new plan requiring stockholder approval unless the plan provides that designations may be made from time to time among a group consisting of the grantor corporation and its parent or subsidiary corporations any other changes in the terms of the plan may be made without stockholder approval sec_423 of the code provides that under the terms of the plan all employees granted options under the plan must have the same rights and privileges except that the amount of stock that may be purchased by any employee under his or her option may bear a uniform relationship to the total compensation or the basic or regular rate of compensation of employees and the plan may provide that no employee may purchase more than a maximum amount of stock designated therein sec_1_423-2 of the regulations provides that sec_423 does not prohibit the delaying of the grant of an option to any employee who is barred from being granted an option solely by reason of such employee's failing to meet a minimum service requirement until the employee meets the requirement sec_423 of the code provides that under the terms of the plan no employee may be granted an option which permits his or her rights to purchase stock under all employee stock_purchase_plans of his employer_corporation and its parent and subsidiary corporations to accrue at a rate which exceeds dollar_figure of fair_market_value of such stock determined at the time such option is granted for each calendar_year in which such option is outstanding at any time for purposes of this limitation the right to purchase stock under an option accrues when the option or any portion thereof first becomes exercisable during the calendar_year the right to purchase stock under an option accrues at the rate provided in the option but in no case may such rate exceed dollar_figure of fair_market_value of such stock determined at the time such option is granted for any one calendar_year and a right to purchase stock which has accrued under one option may not be carried over to any other option see also sec_1 i if the regulations applying the above law to the information submitted we rule as follows the designation of z corporation by the plan committee as the sole corporation along with any z subsidiaries do designated whose employees will be offered the opportunity to commence participation in the plan on a special entry date in early june of and for a special shortened purchase period will not be treated as the adoption of a new plan requiring approval of shareholders under sec_423 nor violate the equal rights and privileges requirement of sec_423 the grant_date of options granted under the plan for purposes of sec_423 is the entry date contemplated by sec_2 of the plan or the special entry date offered to former employees of z corporation and in calculating calendar_year 's dollar_figure limitation for former employees of z corporation participating in the plan both the fair_market_value of company stock determined at the time the option is granted purchased through the exercise of options granted under the plan and the fair_market_value of z corporation common_stock determined at the time the option is granted purchased under options exercised under plan z just prior to the effective time must be taken into account except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular please note that no opinion is expressed regarding whether the plan qualifies as an employee_stock_purchase_plan under sec_423 of the code additionally please note that we express no opinion on requested ruling which concerned certain determinations to be made by the plan_administrator because that ruling presents a question of fact finally please note that if the plan is amended the above rulings may not remain in effect this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to company's federal_income_tax return for the year in which the plan is implemented a copy is enclosed for that purpose sincerely yours robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for purposes
